Opinion

COOK, Judge:
Sandra Mae, an 18-year-old civilian female, had sexual intercourse with the accused, a 27-year-old sergeant, in his room at Fort Hood, Texas, on the night of May 22, 1979. According to Sandra Mae, the accused had forced himself upon her; according to the accused, Sandra had previously agreed to “make love” to him and had freely “opened” herself to him. A general court-martial convicted the accused of rape, in violation of Article 120, Uniform Code of Military Justice, 10 U.S.C. § 920, and imposed a sentence that included a dishonorable discharge and confinement at hard labor for 8 years.
Intermediate reviewing authorities approved the conviction and the sentence, and the accused petitioned this Court for further review. We granted review on two issues. 9 M.J. 251 (1980). The first concerns the correctness of the trial judge’s instructions on reasonable doubt. We have since decided that issue against the accused. United States v. Salley, 9 M.J. 189 (C.M.A. 1980). The second issue concerns the correctness of a ruling by the trial judge allowing into evidence, over defense objection, testimony by three government witnesses qualified as experts. We now decide that issue against the accused. Our determination requires examination not only of the challenged testimony, but of its relationship to the issues in the case. Womack v. United States, 294 F.2d 204 (D.C.Cir. 1961), cert. denied, 365 U.S. 859, 81 S.Ct. 826, 5 L.Ed.2d 822 (1961). We therefore set out first the evidence independent of that challenged.
I
THE EVIDENCE INDEPENDENT OF THE EXPERT TESTIMONY
Sandra Mae had an unusual background. When very young she had been sexually assaulted, regularly and over an extended period, by her natural father, who had threatened to kill her if she ever reported his actions, and, later, by her step-father. While in high school, two “friends” enticed her into a car and had “sex” with her without her consent. She reported the incident but did not know the outcome of her report. She was then 16 years old and living with her mother in Oregon.
In August 1978, Sandra’s high school boyfriend, Terry, moved from Oregon to Houston, Texas. Some months later, Sandra joined him “to be engaged and then later married.” On her arrival, they were affianced, but did not marry. Shortly thereafter, Terry enlisted in the Army and was sent to Fort Knox, Kentucky. Sandra returned to her mother’s home, where she suffered a miscarriage of an unsuspected pregnancy.
At Terry’s request, Sandra joined him at Fort Knox. While at Fort Knox, she was “the victim of sexual misconduct” by a “friend.” In April 1979, Terry was transferred to Fort Hood. He had been informed by a drill sergeant that he would, at Fort Hood, be “able to draw a casual pay” so he asked Sandra to accompany him. However, on arriving at Fort Hood, he discovered he could not draw such pay. He “tried ... the Red Cross, Emergency Army Relief Fund, . .. everything ... [he] could think of” but “couldn’t get a dime.” He could not “help ... [Sandra] out.”
On the day of her encounter with the accused, Sandra had no regular “place to stay.” Apparently, she had, on occasion, used a car as a place to sleep; the car belonged to a former schoolmate and friend of Terry, who resided in Building CSC 2-58 at Fort Hood. Sandra had visited Terry in *356the early evening. About 7:00 p.m., she left him, walking east on Battalion Avenue. A man in a ear drove “back and forth along the road,” calling out to her. Walking west on the avenue, Private May approached. Sandra greeted him, and on his response she “told him that a man was following” her in a car, “and she was kind of scared.” She asked May to walk with her; he agreed. En route, they “got on the subject of playing pool” and agreed “[t]o play a game.” They went to Helen’s Hide-Away and played pool with a Sergeant Muse, who was in May’s unit, and the female manager of the establishment, who played as Muse’s, partner.
Prom a nearby table, Private First Class Jerry Lewis watched the game. He, too, was a member of May’s unit and was known to him and Muse.
Lewis left before the game ended. When it ended, May and Sandra also left. Outside the building they encountered Lewis, who had apparently been waiting for a bus. All three engaged in a conversation regarding Sandra’s desire to telephone a military police sergeant who she thought would be able to help her obtain a place to stay. The three walked to a nearby public telephone outside a building known as Bowler’s Green.
Accused came on the scene while Sandra, May, and Lewis were at the telephone site. It was then about 10:30 p.m. All four agree the accused represented that CID agents were at the entrance to Bowler’s Green checking the identification cards of women. Learning that Sandra had no car, the accused suggested they try to hide her before the CID might ask. “[Djirected” by the accused, they went around the side of the building, where it was “dark.”1 All also agree that the initial general conversation concerned Sandra’s indecision over whether to continue May’s efforts to locate the police sergeant she knew or to go to Building CSC 2-58 to see the friend whose car she had been using. May testified that, in the course of the conversation, he told Sandra he “had a girlfriend that lived off post” and “she could stay with [her] for the night.” The accused represented that he knew where Building CSC 2-58 was located, and he offered to drive Sandra there. For about ten minutes, he urged her to accept his offer “of help.” As described by May and Lewis, Sandra’s reaction to the accused’s persistence was hesitancy or confusion. “[E]ventually,” said May, she agreed to go to the accused’s barracks. Sandra testified she was “afraid to go,” but felt “reassured because Billy [May] was with” her, and she “needed to get to . .. [her] friend’s barracks.”
In his own testimony, the accused admitted that the group left Bowler’s Green to get keys to a car to drive to Sandra’s friend’s barracks. However, he maintained that May had told him they were going to a party in the “1st Cav” area. En route to his barracks, he concluded the distance to that area was “too far to walk,” so he proposed that the party be held in his room, where he “had some beer.” He also maintained that he then told Sandra, May, and Lewis that he had two roommates, and he asked whether that would “matter.” “Everybody,” he testified, “said, no.” Thereupon, he announced that, if they went to his room, everyone would “ ‘make love’ ”; he indicated to them “exactly what” he meant by those words. May, Lewis, and Sandra denied that the accused made any statement to them about a party. They also denied that they had agreed to “ ‘make love.’ ”
Accused’s barracks was about 150 to 200 years from Bowler’s Green. As they proceeded toward it, the accused, in his words, “grabbed ... [Sandra’s] arm” and “entangle[d]” it with his. As she did not complain or withdraw and had put her other arm around May, the accused “interpreted” her action to mean that “everyone ... was preparing to go and do what we were going to do.” Sandra testified she had “tried to *357pull away,” but the accused had “tightened his grip” and she was unable “to break free.”
Accused’s two roommates, both of whom were also his friends, were in the room when Sandra and the others entered. Sergeant Rayford Lewis was one roommate; Sergeant Donald Barnes was the other.
Sergeant Lewis was asleep, still wearing his shirt and trousers. He, Barnes, and the accused had, after work, played basketball at the gymnasium; then they purchased several six-packs of beer and had gone to a park to drink and talk. Returning to their room at about 9:30, they had “finished off the beer.” Sergeant Lewis was sitting on his bed; he “just layed back and fell asleep.” Describing himself as “not a real light sleeper,” he testified at trial that he was not awakened by any sound or disturbance between 10:00 p.m. and 1:00 a.m. The accused went “to the bowling alley to see what was happening.” Nothing appears as to Barnes’ activities in the interval between the accused’s departure from, and return to, the room. When the accused and Sandra entered, he was clothed only in his underwear; he immediately donned a robe.
Sandra entered the room and moved to or stood at a position between a wall locker and a bed that the accused identified at trial as his. May followed her into the room, and sat on a chair “offered” by Barnes. As he got “situated,” Sandra sat on the bed frame at the edge of accused’s bed. Private Lewis sat on Barnes’ bed and engaged him in conversation. Private Lewis testified that, as the accused entered the room, he turned out the overhead light, leaving only the light from a blue bulb. Testifying as to what he did on entering, the accused said:
Then I came and sat down and I pulled off my shirt, and I said to her, I said, “Well, I’m ready when you are ready.” So, I went over to her, and I was sitting right here. Right in this area. She was standing, so I grabbed her by the hand, pulled her onto the bed, and kissed her on the cheek, and at the same time I was kissing her on the cheek, I kind of unbuttoned her pants, but she pushed me away and she said, “No, not now.” So, she got up from the bed and went over to May and said, “I thought you loved me,” and from that point she went straight — directly to the door .... So, she put her hand on the door handle. I was just on the corner of the bed which is about two feet from her; ... I just scooted around to this side of the bed and I just grabbed her hand and pulled her onto my lap and said, “I thought you said you were going to get down,” was what I asked her. So, she got up, went back around to this side of the bed and layed back on my bed.
Barnes went into the bathroom. His testimony indicates that he left when he witnessed the accused’s action in pulling Sandra onto his bed. He stated that when he emerged from the bathroom he saw the accused “on top of” Sandra and “[s]he had her arms wrapped around him.” The record contains a long account of what transpired between the incidents to which Barnes testified.
Sandra testified that after Moore removed his shirt, “he said it was time for ... [her] to put out.” She declared, “it was time for ... [her] to leave.” She got up from the bed frame and went to the door, but before she could open it, the accused “pulled ... [her] away from it.” Sandra said she “broke free” and told the accused “to leave ... [her] alone.” She “tried for the door again,” but the accused “grabbed ... [her] by the hands.” Once more she freed herself and “went to the door.” Again, the accused “grabbed” her; this time, “he threw ... [her] onto the bed.” She stood up but the accused, walking towards her, forced her back against the wall. He told her to remove her shirt, but she refused. He then hit her in the face repeatedly with his fist and hard in the stomach. She started to scream but could not “get a full scream out” because the accused “put his hands over” her nose and mouth cutting off her screams. The accused told her to shut up, and started choking her, saying, “ ‘Shut up, bitch. I could kill you.’ ” She shook her head, indicating she “would *358be quiet.” She “started crying, and” the accused “threw ... [her] onto the bed.” She struck her head against the wall or the side of the bed and again “started screaming,” whereupon the accused “put his elbow in . .. [her] throat and told ... [her] to shut up.” She “asked ... [the accused] if ... [she] could go.” He replied, “ ‘What do you think we brought you here for.’ ” He told her to remove her clothes; that he was “ ‘tired of ... [her] playing like this,’ ” and concluded with the remark that he “ ‘could kill ... [her] so easily.’ ” He started to remove her pants and panties.
Sandra admitted that she did not “try to prevent” the accused’s removal of her clothing. She did so, she said, “[b]ecause he had hit ... [her] so much ... [she] was afraid ... [she] would get hit some more.” However, in the belief that it might dissuade the accused from effecting intercourse, she told him that she “had VD.”2 The accused said, “ ‘Good! Give it to me.’ ” Then the accused “pulled ... [her] legs apart” and “got into” her, telling her “to put ... [her] arms around him.”
During much of the time in this sequence of actions, Sandra cried. She also called upon May for “help,” but she said, “He didn’t do anything.”3 During the act of intercourse she “was afraid that ... [the accused] was going to kill” her. She unqualifiedly denied that in going to the accused’s room she had planned to have “sex with Moore or any of the others,” and she insisted she had not consented to intercourse with the accused.4
*359May corroborated Sandra in all important particulars. He denied that the accused had proposed, and they had agreed, to have sex with Sandra before they went to the accused’s room. He testified that when the accused declared “that he was going to get it” from Sandra, Sandra tried to leave, but three times the accused “grabbed her ... and pulled her back” from the door. In the course of these attempts to leave, he said Sandra screamed “[p]retty loud,” and she was crying and was “trying to hit” the accused. “It appeared to ... [May] that ... [Sandra] did not want to have sex with” the accused. She, he stated, “resisted]” the removal of her clothing and told the accused “she had VD,” but the accused indicated that “he didn’t care.” May said he “was scared,” and he thought that if he “tried” to interfere he “would not get out of there alive.” He left the room when the accused actually engaged in intercourse. He was followed by Barnes, who, coming up to him in the lobby, “grabbed ... [his] arm” and “pushed” him into a seat.
Testifying under a grant of immunity, PFC Jerry Lewis also denied that while at Bowler’s Green, the accused had suggested having sexual intercourse, and Sandra and the others had agreed. He testified that on entering the accused’s room, the accused declared, “ ‘It’s that time,’ ” and Sandra said she would “just ... leave.” When Sandra reached the door, the accused “stopped her” and “pulled her back.” To Lewis, “it looked like she didn’t” want to have a sexual relationship with the accused. Lewis stated that the accused “kept grasping” Sandra; that he threw “her against the wall”; that he “grabbed her” and threw “her ... on the bed” saying, “ ‘You’re just going to have to give it up.’ ” Lewis testified further that Sandra “started screaming ... and carrying on.” Her screams, he maintained, were “kind of loud.” Lewis represented that he did not see the accused strike Sandra, but he saw him “pull off” her pants and panties. He, too, left the room but returned when the accused “was about finished” in order to have intercourse with Sandra.
On completion of Lewis’ act, the accused “came over” and “asked” Sandra if she “was going to tell anybody.” Sandra acknowledged that she replied she would “ ‘say nothing.’ ” The accused then told her that if she “reported] it either he or his friends would kill” her. The accused told Lewis to help Sandra put on her clothes and “get her out of here.” Sandra dressed herself and left the room, crying.
When Sandra exited the building, May rejoined her. They went to her fiance, Terry, and Sandra told him what happened. At trial, Terry was permitted to testify that Sandra told him she had been raped. He stated he saw “her face was red” as “from a fall.” In his opinion, Sandra “was on the verge of being hysterical.” The military police were notified, and Sandra was taken to the post hospital.
II
THE ADMISSIBILITY OF THE TESTIMONY OF THE GOVERNMENT’S EXPERT WITNESSES
Colonel Randall qualified as an expert in psychiatry. Over defense counsel’s objec*360tion that the testimony would not be relevant and was merely intended to “inflame the minds of the jury against the defendant,” Dr. Randall testified that he had examined Sandra and had found her to be free of “mental or emotional illness.” However, he also determined “she was an immature” person, who did “things that” were “non-worldly, sort of over-trusting.” Dr. Randall thought it was “very probable” that Sandra would “place herself ... in a sexually compromising situation without realizing it.” Under cross-examination, the doctor conceded that a man meeting Sandra “might feel .. . she ... [was] trying to lure ... or induce ... [him] into possible sexual activities,” but, he insisted he did not “think [it] probable” that if intercourse resulted with Sandra’s consent, she would nonetheless “cry ... rape.”
Captain Smith had earned a doctorate degree in psychology and had served as an Army psychologist for five years. Over a stated objection by defense counsel that was apparently construed to be the same as that interposed to Dr. Randall’s testimony, Dr. Smith testified that standard psychological tests had been administered to Sandra. From those and his clinical impressions in an interview with her, he believed she possessed “superior intelligence,” but was “emotionally very immature.” In his opinion, Sandra “seem[ed] to be looking for ... an idolized father image,” and she “wished” men would appreciate her for her intelligence “more than just for her body.”
Like Dr. Randall, Dr. Smith was of the opinion that Sandra “could [unknowingly] place herself .. . into a sexually compromising situation” and a male companion could, “in terms of her behavior,” “respond [to her appearance and actions] on a sexual basis.” Sandra’s background of sexual abuse and his psychological evaluation of her led Dr. Smith to believe that Sandra would submit to sexual intercourse if physically struck and threatened with death. He thought she dressed in a “seductive” way in the hope that men would “relate to her.” He did not, however, believe it “probable” that she would engage voluntarily in sex, but “later scream rape.”
Dr. Groth was the Government’s last expert. He was Director of the Sex Offender Program, Department of Correction, State of Connecticut, and an author and lecturer on sexual assaults. Over defense objection that his testimony would be irrelevant and merely “an attempt to ... bolster” Sandra’s testimony, Dr. Groth testified as an expert on the psychology of rape. He described rape as “complex” conduct, which, in its “psychological aspect,” revealed “three ... components: Anger; power; and sexuality.” The primacy of one or another of these components in a particular rape would result in its classification or typing as “[a]n anger rape; a power rape;” or a sexuality (“sadistic”) rape. Each type or class had subcategories.
In response to a hypothetical question that set forth Sandra’s testimony as to the act of intercourse, Dr. Groth stated that, in his opinion, the act would fit “the description of a power rape." A second hypothetical question, based on Sandra’s testimony of the sexual abuse she had suffered from her father and stepfather, produced an opinion that Sandra had “instilled” in her, as “a personality trait,” a tendency not “to complain or to resist, but to be obedient” to an aggressor, especially “anyone ... [seen] as authority in any fashion.” Dr. Groth conceded that apparent cooperativeness on Sandra’s part could be “misread” by a male “as consenting” to a sexual relationship. Dr. Groth also admitted that the validity of his opinions depended on the correctness of the facts stated in the hypothetical questions.
A. The Qualification of a Psychologist to Testify as an Expert on the Mental or Emotional Condition of an Individual
American judicial opinion is divided on the qualifications of a psychologist, as distinguished from a psychiatrist, to testify to the mental or emotional state of an individual and the impact of the particular state on the individual’s behavior. See United States v. Fields, 3 M.J. 27 (C.M.A. *3611977). In Fields, the Court upheld a trial judge’s ruling disallowing testimony by a defense witness, qualified academically and by experience as a psychologist, as to the “emotional problem” of the Government’s principal witness. Affirmance of the trial ruling was not predicated on the inherent inability of a psychologist to identify and define the nature of mental or emotional conditions, but upon the absence of evidence that the witness possessed the special “training or experience” that would have enabled him to recognize and diagnose “a specific mental ... [state] or character trait and its effect on” an individual’s conduct. Id. at 29.
In this case, trial counsel examined Dr. Smith on his academic qualifications and his professional experience over a five-year period as a practicing psychologist in the Army. At the end of that examination, civilian defense counsel stated that he had “no objections as to qualifications.” Trial counsel examined Dr. Groth on his academic and professional experience as a psychologist. Defense counsel questioned him only to determine whether the scope of his expertise extended to “sexual assault of children.” At the conclusion of that inquiry, defense counsel declared that he had “no question about the qualification” of the witness.
At the time of trial, the Manual for Courts-Martial, United States, 1969 (Revised edition), provided that “a failure to object on the ground of a lack of” qualifications as an expert constitutes a waiver of the requirement that such qualifications be shown before the witness is permitted to express an opinion on a matter within his specialty. Para. 138e, Manual, supra. Apart from the absence of defense objection, the evidence as to the schooling and experience of Drs. Smith and Groth amply supports the trial judge’s determination that they qualified as persons possessed of “specialized training or experience” in respect to the identification and evaluation of personality traits of humans and the effect of particular traits on individual behavior. Para. 138e, Manual, supra, (carried forward into current Mil.R.Evid. 702, September 1, 1980); see Jenkins v. United States, 307 F.2d 637 (D.C.Cir.1962). Unlike the situation in United States v. Fields, supra, the expert witnesses here were properly qualified.
B. The Relevance of the Experts’ Testimony
Qualification as an expert and a purpose to testify on a matter within the expert’s “specialty” do not, however, insure the admissibility of what the expert proposes to say. As paragraph 138e of the Manual then provided, the subject of the expert’s testimony must be “on a matter ... involved in the inquiry.”5
It will be recalled that at the beginning of the testimony of each expert, defense counsel contended that the testimony was not “relevant.” In some respects, however, the testimony of each was quite material to accused’s claim that Sandra had consented to their intercourse. Paragraph 199a, Manual, supra, points out that if a mentally competent and physically able woman “fails to make her lack of consent reasonably manifest ... the inference may be drawn that she did in fact consent.” Dr. Randall testified that Sandra had no “mental or emotional illness”; that her modes of dress and conduct were such as would lead a man to believe she was trying to entice him “into possible sexual activities”; and that she would very likely place herself “into sexually compromising positions.” Dr. Smith also testified to Sandra’s proclivity for putting herself in “sexually compromising” situations that would make a male companion perceive her as “seductive”; and, Dr. Groth conceded that a male could “misread” Sandra’s conduct as consent to a sexual relationship. It cannot be gainsaid *362that these parts of the challenged testimony were relevant to the only disputed issue in the case, that is, whether the sex act between accused and Sandra was without her consent. See United States v. Henderson, 4 U.S.C.M.A. 268, 274, 15 C.M.R. 268, 274 (1954).
Considering the manifest relevance of some parts of the experts’ testimony, trial defense counsel may not have intended his generalized objection "to extend to the whole of the testimony of each witness. Appellate defense counsel acknowledge that “the only real issue was consent,” but they, too, have not identified specific portions of the testimony they deem irrelevant to that issue. They do, however, comment on two particulars of Dr. Randall’s testimony.
(1) The Relevance of Doctor Randall’s Testimony
As stated in their brief, the two particulars mentioned by appellate defense counsel in respect to Dr. Randall’s testimony are:
(a) Colonel Randall stated that ... [Sandra] had no mental or emotional illness but that she could unknowingly place herself in a sexually compromising situation.
(b) He added that she was immature and that in his opinion consensual intercourse was not a probability in the case.
The latter portion of defense counsel’s second statement incorrectly represents Dr. Randall’s testimony. The doctor did not say that, in his opinion, consensual intercourse between Sandra and the accused was not probable. His opinion, in respect to an act of intercourse, dealt with the probability versus possibility that Sandra would, as posited in defense counsel’s question, “cry out rape” as a “defense mechanism,” if she had actually engaged in intercourse during “one of these [sexually] compromising situations.” The testimony was as follows:
[IDC] Q. Is it also possible, Doctor Randall, that given her emotional and state of mind, that if she was given the opportunity, for example, to get into one of these compromising situations, and subsequently she found herself to be seduced, where there was actual maybe intercourse male conduct that took place, is it also possible that in her emotional makeup that once she had considered what she had done, that the defense mechanism she might use would be that she would cry out rape?
A. I really can’t answer that.
Q. Is that possible?
A. Well, it is possible, but in this case I don’t think probable.
Q. You don’t think it is probable?
A. No.
Paragraph 137, Manual, supra, which was in force at the time of trial, defined “relevant evidence” in terms of what such evidence is “not.” The substance of that definition accords with present Mil.R.Evid. 401, which states that “[Relevant evidence” is that which has “any tendency to make the existence of any fact ... of consequence to the determination of the action more probable or less probable than it would be without the evidence.”
Had Sandra been totally incapable of understanding the act of sexual intercourse or of consenting to it, expert testimony as to her incapacity would be relevant to establish her disability and its consequences on her will to resist. In United States v. Henderson, supra, the Court upheld a conviction for rape which, in substantial part, was based on medical testimony as to the manifestation and effects of a less than totally disabling mental condition. In fact, the evidence in Henderson related to a mental disorder that had shown “progressive improvement.” 4 U.S.C.M.A. at 275, 15 C.M.R. at 275.
In Henderson, as here, the act of intercourse was conceded, and the only issue was whether it was achieved without the woman’s consent. The medical testimony there indicated the victim suffered from a mental disorder that “on occasion” made her “unable to express overtly her subjective feelings and ideas,” and which “manifested [itself] by a fixity of facial expression” that apparently bespoke “acquiescence in” what *363was taking place before her. Id. at 274, 15 C.M.R. at 274. The medical testimony further indicated that, in consequence of her mental condition, the victim was likely “to be overawed more easily by a demonstration of force than would be usual in a woman of her age.” Id. at 272, 15 C.M.R. at 272.
In United States v. Fields, supra, the psychologist was not properly qualified to testify to the presence and effects of an “emotional problem” of a government witness, but the Court’s opinion clearly implies that if he had been qualified he could have testified to the witness’ character traits known to him and their effect on veracity. In United States v. Hill, 655 F.2d 512 (3d Cir.1981), the Court of Appeals for the Third Circuit upheld the admissibility of expert testimony of the defendant’s uncommon “susceptibility to influence” to commit a crime, as evidence relevant to accused’s defense of entrapment. Id. at 516. See also United States v. Staggs, 553 F.2d 1073 (7th Cir.1977).
Looking at Dr. Randall’s testimony in regard to Sandra’s personality traits, we are satisfied the trial judge had ample justification to attribute to it a distinct tendency to make more probable a finding that Sandra had not consented to intercourse with the accused. We are also convinced that he had ample justification to view the opinions offered by Dr. Randall on the hypothetical questions presented by both trial and defense counsel as within his special expertise and of substantial probative value on the existence vel non of non-consent. Para. 138e, Manual, supra. See also Mil.R. Evid. 401.
(2) The Relevance of Doctor Smith’s Testimony
As the summary of his testimony indicates, Dr. Smith testified to substantially the same personality traits of Sandra as did Dr. Randall. The major difference between them is that Dr. Smith provided an opinion on a hypothetical question not presented to Dr. Randall. He stated that, in his opinion, it would be consistent with Sandra’s “fear of retaliation” that, if she were struck one or more times by a male who was “respond[ing] on a sexual basis to her” conduct, and the male “threaten[ed] to kill her,” she would likely consent to the intercourse. This statement of opinion was comparable to the medical testimony the Court approved in United States v. Henderson, supra at 272, 15 C.M.R. at 272, as to the effect of “a demonstration of force” upon a woman suffering from a mental defect. As with Dr. Randall’s testimony, the record amply supports the trial judge’s conclusion that Dr. Smith’s testimony was relevant to the disputed issue of Sandra’s non-consent to the sex act.
(3) The Relevance of Doctor Groth’s Testimony
Dr. Groth’s testimony covers two areas: First, he developed a thesis that, according to the primary psychological component present in the act, every rape is classifiable as one of three types. He then detailed the psychological characteristics of each. The second area of Dr. Groth’s testimony is composed of his answers to two hypothetical questions. One question was based on Sandra’s sexual victimization by her father and stepfather; it elicited Dr. Groth’s opinion on certain traits of Sandra’s personality. The traits identified were that Sandra would be “less likely to resist” a sexual aggressor, “particularly anyone ... [seen] as authority in any fashion,” and that her response of apparent cooperation could be “misread” by a male as consent to a sexual act.
Our earlier discussion of the testimony of Drs. Randall and Smith in respect to Sandra’s personality traits indicates that the trial judge could reasonably conclude that Dr. Groth’s opinions as to the traits identified by him were relevant to whether the sex act between the accused and Sandra was with or without her consent. His testimony in this area was, therefore, properly admitted. A different conclusion, however, seems warranted as regards his testimony that psychologists perceive all rapes as classifiable according to one of three primary psychological impulses.
*364The psychological classification of rape seems to have no discernible tendency to prove that a particular sexual connection was rape. See Security State Bank v. Baty, 439 F.2d 910 (10th Cir.1971); United States v. Hulen, 3 M.J. 275, 277 (C.M.A.1977). Similarly, no noticeable probative value appears in Dr. Groth’s opinion that, if all the facts specified in a hypothetical question were found to be true, the resultant rape would be classified by psychologists as “a power rape.” Still, a trial judge has broad discretion to determine whether proferred evidence has sufficient probative value to go before the court members, and his ruling on admissibility is not subject to appellate disapproval unless he abuses his discretion. United States v. Daughtry, 502 F.2d 1019 (5th Cir.1974); United States v. Fench, 470 F.2d 1234 (D.C.Cir.1972), cert. denied, 410 U.S. 909, 93 S.Ct. 964, 35 L.Ed.2d 271 (1973). That we may have ruled differently than the trial judge does not necessarily establish that the judge abused his discretion. As we are convinced that the questionable parts of Dr. Groth’s testimony did not influence the court members against the accused in their deliberations on the verdict, we need not decide whether the admissibility ruling was an abuse of discretion.
Several times we have observed that the only contested issue was whether the accused effected sexual intercourse with Sandra by force and without her consent. We have noted the accused testified that, before going to his room, Sandra had expressly agreed to “ ‘make love’ ” with him, his two roommates, and May and Lewis. We have detailed his testimony as to the events within the room, which, if believed by the court members, might have disposed them to entertain a reasonable doubt that Sandra had manifested repudiation of the purported agreement. Oppositely, Sandra, May, and Lewis denied the existence of an agreement for sex, and all testified to conduct by the accused and Sandra which, if believed, would compel a finding beyond a reasonable doubt that the accused achieved intercourse with Sandra by force and without her consent. We have no doubt that nothing in Dr. Groth’s testimony weighed against the accused in resolution of these conflicts.
That rape is classifiable into three types, according to the primary psychological determinative, is wholly unrelated to whether Sandra had agreed, before she went to the accused’s room, to engage in multiple sex. Nor does Dr. Groth’s identification of the types of rape have any significant bearing on whether the act of sexual intercourse was or was not with Sandra’s consent. Dr. Groth’s opinion that, if the acts specified in the hypothetical question posited by trial counsel were established, the sexual intercourse would fit “the description of a power rape” is similarly of little import to the issues. Dr. Groth conceded his opinion was “based on the truthfulness of those statements that were made by the alleged victim.” The trial judge instructed the court members that each hypothetical question posed to the experts assumed “as true every fact ... asserted in” it, but that, if the court members did not believe “the evidence .. . established] the truth of the asserted facts,” they could not “consider the answer[s],” and they “must disregard” them “in . .. deliberation on the merits.” The judge further instructed the court members they had to find beyond a reasonable doubt that the act charged was accomplished “by force and without the consent of” Sandra. On the record, therefore, we perceive no fair risk of prejudice to the accused in consequence of the admission of those parts of Dr. Groth’s testimony we assume to be inadmissible. Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).
C. The Excludability of the Experts’ Testimony Because of Unfair Prejudice to the Accused
At trial, defense counsel also contended that Dr. Randall’s testimony was inadmissible because it was inflammatory. Its proffer, he said, was “just a matter of trying ... to prejudice .. . [the court members] and inflame ... [their] minds ... against the defendant.” We have earlier noted that the objection to Dr. Smith’s testimony was not particularized, but as it was “offered on the same basis” as the objection to *365Dr. Randall’s, we take the whole of the defense objection to apply to Dr. Smith’s testimony. No similar objection was lodged in respect to Dr. Groth’s testimony.
Military courts have, like the civilian-courts, recognized that evidence should not be offered merely “for an inflammatory purpose.” United States v. Bartholomew, 1 U.S.C.M.A. 307, 314, 3 C.M.R. 41, 48 (1952). Current Mil.R.Evid. 403 provides that relevant “evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice.” See United States v. Thomas, 11 M.J. 388 (C.M.A. 1981); United States v. Fields, supra at 31 n. 8 (Fletcher, C.J., concurring in the result).
Appellate defense counsel carry forward the trial contention that, even if relevant, the “probative value” of the expert •testimony was “substantially outweighed by the danger of unfair prejudice” to the accused. Part of their argument is predicated on their view of Dr. Randall’s testimony, which we have already noted is inaccurate. Part of the argument is based upon the conclusion that the testimony of Drs. Randall and Smith amounted to nothing more than “an imprimatur of worthiness” on Sandra’s credibility. Our previous discussion of the relevance of their testimony in regard to Sandra’s personality traits sufficiently indicates our conviction that this part of the challenged testimony was not simply a representation “that, as a matter of scientific fact, ... [Sandra] must have been telling the truth,” a representation the Court held to be inadmissible in United States v. Adkins, 5 U.S.C.M.A. 492, 498-99, 18 C.M.R. 116, 122-23 (1955).
Without belaboring the point, the Court’s opinion in Henderson indicates, and the evidence here demonstrates, that the testimony of Drs. Randall and Smith had substantial probative value.6 Some of its elements weighed against the accused, but other parts of it were favorable to him. Viewed in context with all the evidence bearing directly on the circumstances of the act of intercourse, it impels the conclusion that it did not cause the court members to disregard the evidence and decide the accused’s guilt on the basis of passion or bias.
The decision of the United States Army Court of Military Review is affirmed.

. CID Agent Boudy testified that he and another agent were on duty at Fort Hood on the night of the events in issue. He stated that neither he nor 'the other agent had been “at ‘Bowler’s Green’ checking ID cards” that night.


. In his testimony, the accused denied that Sandra had told him that she had VD. May and PFC Lewis, however, corroborated Sandra.


. May testified that when the accused “started [having] sex,” Barnes asked him if he was “going to” have it. At that point May left the room because he “was scared.” He “figured,” he said, that “if ... [he] tried anything ... [he] probably would not get out of there alive.” When he reached the lobby, Sergeant Barnes caught up with him and asked if he was going to the CID or to the MPs. He did not answer and continued down the lobby. Sergeant Barnes “grabbed” him and “pushed” him into a seat.


. It would be impractical to set in context the testimony quoted by our dissenting Brother since that would involve detailing large portions of the transcript. Suffice it to say that the testimony of the victim is corroborated in every material aspect by the testimony of Privates May and Lewis. However, I find the following testimony of the accused given during cross-examination very enlightening as to his state of mind:
Q. What led you to believe that Miss Barnett would be willing to consent to have sexual intercourse with you when you suggested that?
A. Because she agreed upon it, sir.
Q. That was after you suggested it. What caused you to believe that she might even consider having sexual relations with you?
A. She was walking with three people — three men.
Q. Just because she is walking with three men, you think she’s going to have sex with you?
A. That’s what it projected, sir, and the way she was acting.
Q. What do you mean, “The way she was acting”?
A. The way she looked like she would be doing her thing, you know, like flirting.
Q. What do you mean by “Flirting”? Who was she flirting with?
A. You know, she was standing up talking to me earlier, right. She looked at me like, you know, like women would be trying to give you the “eye" or something. You know, I was sitting there. She — I looked at her, she looked at me, and she looked like this, you know. So what I should expect, you know, (sic) so I started talking to her.
Q. And, now she is giving you the “eye”. All right, let’s assume she is giving you the “eye” now, Sergeant Moore. You’ve never met this woman before, is that correct?
A. Right, sir.
Q. Now, is it your experience that women that give you the “eye” are willing to have sex with you?
A. You know, it’s up to you to talk to the individual, what they want, you know. It’s up to you to project an idea of how the conversation might end.. That’s the way I always talk to people, you know. Like women, they always do things like that.
* * * * * *
Q. Was there anything that you did, Sergeant Moore, or anything that occurred in that room that you observed that could have caused Miss Barnett to cry?
A. The only thing I did, sir, was kiss her on the cheek; was unbuttoning her pants; she pushed me away; she said, “Not now”; and she went to May and said, “I thought you said you loved me.”
Q. Sergeant Moore, in your experience as a — as a man, do you think that a woman who *359has agreed to have sexual relations with you is going to start crying?
A. Sir, a lady can change her mind anytime, you know, like—
Q. Oh, she changed her mind now. Do you think she changed her mind?
A. I don’t know if she did or not. She just pushed me away, sir.
Q. Well then — then, come again, why do you think she started crying? If you have — if you can think of anything that happened in that room that would have started to make her cry.
A. Like I said, sir, she pushed me away, and I kissed her on the cheek. I had my hand on her pants, right, (sic) She pushed me away, and she went over to May and she said, “I thought you said you loved me”; that’s what she told him, and that was it.
Reading this as objectively as possible it appears that when the victim gave the accused the “eye” and accompanied him to his room, she had, in his mind, irrevocably consented to his sexual assault, and neither her tears nor her protests could suffice to change his perception that she had “consented.” I think that colloquy also eliminates the perceived need of the dissent for an instruction on mistake of fact as to consent.


. Mil.R.Evid. 702 states the condition for admissibility as follows:
If ... [the] specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert . .. may testify thereto.


. In respect to his answers to the hypothetical questions, Dr. Groth’s testimony was comparable to that of Drs. Randall and Smith. As to psychologists’ classification of rape, his testimony was inconsequential.